Citation Nr: 0031763	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-32 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for liver damage.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1976 to November 
1981.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that inter alia determined that claims for 
service connection for liver damage, bilateral carpal tunnel 
syndrome and for depression were not well grounded.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.  

The veteran submitted a notice of disagreement in August 
1997.  The RO issued a statement of the case in August 1997.  
The veteran submitted a substantive appeal in October 1997.  

The appealed rating decision also denied service connection 
for a back injury and for headaches.  The RO later 
established service connection for those disabilities and the 
veteran has not expressed dissatisfaction with the ratings 
assigned.  Therefore, those issues are not before the Board.  

The veteran has not requested a hearing.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

I.  Liver Damage

The veteran has alleged that she sustained permanent liver 
damage as a result of medication taken during active service 
and/or medication taken since active service for service-
connected disorders.  Her service medical records (SMRs) 
reflect prescriptions of Elavil, Tylenol, Phenergan, Motrin, 
Tedral and Valium, among others.  Left upper quadrant pain 
was reported in March 1977.  In May 1977, she reported that 
she had been exposed to hepatitis in a hospital ward 4 weeks 
earlier.  The diagnoses were probable viral syndrome and rule 
out hepatitis; however, no further mention of hepatitis or of 
any liver disorder was made during active service.  

In October 1990, Axis III diagnoses included elevated 
phosphatase level.  A June 1991 report notes that the 
elevated alkaline phosphatase was probably due to 
hepatobiliary toxicity from medication as opposed to Paget's 
disease or an obstruction.  In August 1991, following a 
change in medication, the veteran's alkaline phosphatase 
level was down from 320 to 161 units per liter.  The examiner 
felt that the decrease was strong evidence for drug-induced 
cholestasis.  In September 1991, the level was still slightly 
elevated at 162 units per liter, but not cause for further 
work-up.  In November 1991, the condition was reported as 
resolving.

In September 1997, the veteran was seen for a follow-up for 
liver disorder.  The report notes that liver disease had been 
diagnosed but that it had been 7 years since her last liver 
function tests.  A blood test was ordered; however, no 
further records were obtained.  

According to a March 2000 VA general medical examination, the 
veteran reported that her gall bladder was removed in October 
1999 because of chronic cholecystitis, upper right quadrant 
pain, and elevated liver function tests.  She reported that 
following her cholecystotomy she still had elevated liver 
function tests and underwent endoscopic retrograde 
cholangiopancreatography (ERCP) time four and was treated 
with Ursodiol to dissolve gallstones.  She reported that she 
still experienced blockage occasionally.  She reported that 
she received ongoing treatment by Dr. Reger in Govenor, New 
York, and by Dr. Reedy at Crouse Irving Memorial Hospital.  
She reported that her first gallbladder attack was in 1988 
with recurrences since that time.  Current medication 
included Ursodiol, Paxil, Wellbutrin, Imitrex, Ultram, 
Fioricet, Phenergan, Flexeril, and Prilosec.  There was no 
sign of hepatosplenomegaly.

Regarding the claimed liver disease, it must be determined by 
VA examination whether the veteran has a current liver-
related disease.  If a current liver-related disease is 
found, it must be determined whether it is the result of 
medication, as alleged by the veteran.  If so, then further 
investigation will be necessary to determine whether the 
culprit is a medication taken during active service or since 
active service for any service-connected disorder. 

II.  Carpal Tunnel Syndrome

The veteran's SMRs are negative for carpal tunnel syndrome.  
A December 1991 report notes a bony protuberance between the 
base of the 2nd metacarpal and the capitate bone.  It was not 
known whether this represented a normal variant or due to an 
ossicle.  

A March 1995 report notes that a wrist support was issued for 
carpal tunnel syndrome.  Another March 1995 report notes 
carpal tunnel syndrome, right greater than left.   Also, 
bilateral carpal tunnel syndrome was noted in May 1995.  A 
January 1996 report notes that release surgery was performed 
in August 1995 and that the veteran had hypothenar pain since 
the surgery.  

In her January 1997 application for VA benefits, the veteran 
reported that she was seen for hand pain at various times 
during active service, but that no records were kept.  She 
reported that she might have developed carpal tunnel syndrome 
from lifting patients, boxes, and supplies during active 
service as a medical specialist.  It appears that carpal 
tunnel syndrome was first demonstrated in 1995.  No nexus 
opinion has been obtained.  Therefore, the veteran should be, 
and hereby is, advised to provide supporting evidence, such 
as lay statements, to the effect that she had episodes of 
hand pain in service.  If such evidence is submitted, she 
should be scheduled for an appropriate VA examination to 
determine whether she currently has carpal tunnel syndrome or 
related hand or wrist problems.  If any such problem is 
found, the examiner is asked to comment on whether it is at 
least as likely as not that the disorder resulted from active 
service as claimed by the veteran. 

III.  Depression

The veteran's SMRs are negative for any psychiatric disorder 
but do reflect significant treatment for other disorders such 
as headaches and low back pain.  SMRs dated in 1980 note that 
Valium, Tylenol III, and Elavil (amitriptyline) were 
prescribed for headache.  In May 1981, the veteran was noted 
to be using hypnosis as a treatment for headaches and that 
she was currently bright and cheerful with no headaches.  
Elavil was continued.  

An October 1990 treatment report notes inpatient psychiatric 
treatment following a suicide attempt and that she had been 
in monthly counseling.  Axis I diagnosis was borderline 
personality disorder with depressive features.  In December 
1990, assessments of major depression, recurrent 
(provisional), personality disorder, NOS (dramatic, erratic), 
and somatoform pain disorder were given.  

A January 1991 report notes a long history of mood 
instability, explosive attacks of rage, chronic headaches, 
overuse of narcotic analgesics, sleep disturbance and suicide 
attempts.  The Axis I diagnosis was depressive disorder, NOS, 
and somatoform pain disorder.  No medical evidence has 
related depression to active service.

In January 1997, the veteran reported that she was treated 
for bouts of depression during her final two years of active 
service.  

There is no medical evidence of record that tends to relate 
depression to active service although it does appear that the 
veteran was taking an antidepressant for headache during 
active service.  The Board requests that the veteran be 
scheduled for an appropriate VA examination to determine 
whether she has a diagnosable mental disorder, and, if so, 
whether the use of antidepressants and Valium in service make 
it at least as likely as not that mental disorder was first 
manifested in service or otherwise resulted from active 
service as claimed by the veteran. 

The case is REMANDED to the RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims file.  Any treatment 
reports from Fort Drum dated since 
September 1997 and any private medical 
reports from Drs. Reger and Reedy should 
be obtained.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for 
appropriate VA examinations.  The claims 
file and a copy of this remand must be 
made available to the examiner or 
examiners for review in connection with 
the examinations.  Each VA examiner 
should note a review of the claims file 
in the examination report.

3.  The examiner should examine the 
veteran and provide findings that address 
whether there is any current liver-
related disability.  If a current 
disability is found, it must be 
determined whether it is at least as 
likely as not that the liver disability 
is the result of any medication taken 
during active service.  If not found to 
be related to medication taken during 
active service, it must be determined 
whether it is at least as likely as not 
that the current liver-related disability 
is the result of a medication taken for 
any service-connected disorder since 
active service.  The examiner is asked to 
provide a rationale for any opinion 
given.

4.  If evidence is submitted to support 
the veteran's assertion that she was 
treated for hand pain in service, or that 
her duties in service were of such a 
nature as to cause later-appearing carpal 
tunnel syndrome, she should be scheduled 
for an appropriate VA examination to 
determine the nature and extent of any 
carpal tunnel syndrome or related hand or 
wrist disability.  If any such disability 
is found, the examiner is asked to 
comment on whether it is at least as 
likely as not that the disorder resulted 
from active service as claimed by the 
veteran.  The examiner is asked to 
provide a rationale for any opinion 
given.

5.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and extent of 
depression or other mental disorder.  If 
any mental disorder is found, the 
examiner is asked to comment on whether 
it is at least as likely as not that the 
disorder began during or is the result of 
active service, as claimed by the 
veteran.  The examiner is asked to 
provide a rationale for any opinion 
given.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 9 -


